Citation Nr: 0900246	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-21 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility from September 11-13, 
2006.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
May 1978. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision issued by the Department 
of Veterans Affairs Medical Center (VAMC) in Mountain Home, 
Tennessee, which denied payment for services rendered at 
Indian Path Medical Center (IPMC) from September 11-13, 2006.

In his substantive appeal to the Board the veteran requested 
a hearing before a Veteran's Law Judge at the RO.  In 
September 2007, he withdrew his request in a timely manner.

The appeal is REMANDED to the Veteran's Health Administration 
(VHA) VAMC.  VA will notify the appellant if further action 
is required.


REMAND

The veteran seeks reimbursement for private health care costs 
incurred at IPMC from September 11-13, 2006.  The veteran 
contends that on the date in question he went to the IMPC 
because he was having chest and back pain that was similar to 
pain he had during his first heart attack and was told when 
he had this pain to go to the nearest emergency room.  The 
veteran also contends that on the morning of September 13, 
2006, he was told that a bed was available at a VA facility.  
He responded that he was being discharged later that morning 
and there was no need to transfer him by ambulance to another 
facility simply to be discharged.  

The veteran is service connected for arteriosclerotic heart 
disease and hypertensive vascular disease, and his current 
rating for the former disability is evaluated as 100 percent 
disabling.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See also 38 C.F.R. § 17.120 (2008).
A "medical emergency" is a medical question best answered by 
a physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).

The Mountain Home, Tennessee VAMC denied the veteran's claim 
because it determined that VA facilities were feasibly 
available to provide care to the veteran from September 11-
13, 2006.  See 38 C.F.R. § 38 U.S.C.A. § Section 1728(a)(3).  
The VAMC provided no rationale for its determination.  In its 
April 2007 statement of the case (SOC) the VAMC noted that 
the veteran was triaged at the IPMC, 23 miles from the 
Mountain Home VAMC.  

VA medical records dated on September 11, 2006, note that the 
veteran called a nurse and complained, among other things, of 
back pain.  It was noted that if his symptoms persist he will 
come into the emergency room.

An IPMC record dated September 13, 2006, at 11:10 am, notes 
that VA had a bed available, but the patient wanted to stay 
there.  An IPMC record dated September 13, 2006, at 3:03 pm 
notes that the veteran would be responsible for payment if he 
does not wish to be transferred to the VAMC.  It appears that 
the veteran was discharged at 5:00 pm on September 13, 2006.  
Based on the foregoing, and the veteran's credible 
statements, the Board finds that the veteran did not refuse 
to be transferred to the VAMC on September 13, 2006.  

The veteran's medical treatment records from IPMC dated on 
September 11, 2006, note that the veteran arrived in his 
privately owned vehicle and complained of moderate chest and 
radiating arm pain and is known to have coronary artery 
disease.  Based on the foregoing, including the fact that the 
veteran is service-connected for arteriosclerotic heart 
disease and hypertensive vascular disease, the Board finds 
the veteran's September 11-13, 2006, condition to be a 
medical emergency of such nature that delay would have been 
hazardous to life or health and that such care was rendered 
for his service-connected arteriosclerotic heart disease and 
hypertensive vascular disease disabilities for purposes of 
Section 1728(a), Title 38, United States Code.

The claim file does not contain records necessary to 
determine whether VA or other Federal facilities were 
feasibly available and, if so, whether an attempt to use them 
would have been reasonable, sound, wise, or practical from 
September 11-13, 2006.  In particular, it is not clear how 
far the veteran would have had to travel to reach the VA 
facility or how far he did travel to reach the private 
facility. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran an appropriate notice 
letter informing him of the information 
necessary to substantiate the claim for 
entitlement to reimbursement of medical 
expenses under 38 U.S.C.A. §§ 7125 and 
7128.

2.  Take the necessary steps to obtain any 
other records necessary, whether they are 
private or public, and determine whether 
VA or other Federal facilities were 
feasibly available and, if so, whether an 
attempt to use them would not have been 
reasonable, sound, wise, or practical.  If 
these records cannot be obtained, that 
fact should be documented.

A complete rationale must be provided for 
every conclusion reached and opinion 
provided, including the exact distance 
from where the veteran was at the time of 
his medical emergency to the VAMC and the 
Indian Path Medical Center.  The Board 
finds that the veteran did not refuse to 
be transferred to the VAMC on September 
13, 2006, as he was, in fact, discharged 
from the Indian Path Medical Center to 
home on that day, and that a transfer to 
the VAMC would have been a meaningless 
exercise.  The Board further finds that 
the veteran had a medical emergency on 
September 11, 2006.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The VA Medical 
Center must then re-adjudicate the claim. 
 If the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




